Title: Abigail Adams to Abigail Adams Smith, 11 August 1786
From: Adams, Abigail
To: Adams, Abigail (daughter of JA and AA)


     
      My dear
      Hague 8th. i.e. 11 August 1786
     
     Your papa and I wrote you from Harwich the morning we embarked for Helvoet, the wind was very fair, and we went on board at 3 o clock, a vessel very commodious for passengers, clean, and the least offensive of any that I was ever in. But the passage is a most disagreeable one, and after being on board 18 or 20, hours one might as well proceed on a voyage to America, for I do not think I suffered more from Sea sickness, then than now, yet I layed myself down the moment I went on board, and never rose till eight o clock the next morning. It is a hundred and twenty miles across, the vessel went before the wind, and the sea was very heavy and rough, there were 17 passengers, most of whom were sick. In short I dread the return, and we are not without some thoughts of going round to Calais. The House on this side is very bad, as I slept none and had suffered much I could have wished to have gone to bed, but I saw no temptation to it. I thought the pleasure ought to be great in viewing the Country to compensate for the pain and fatigue. We determined to proceed to Rotterdam, and sent to procure horses and postillions for the purpose, after some delay came the horses with ropes tied to their tails, and two great heavy clumsy whiffing Dutch men, who took their own way in spite of us. They have no saddles to their horses, so that we were obliged to take John into the carriage; my band-box the coach-man insisted he would set upon, as a drivers seat, nor could all our entreaties, prevent him, the other mounted the leading horse without any saddle, thus equipped we set of. After proceeding a slow jog of about three miles an hour the fellow, who was on the fore horse overtook a companion, who was going to visit a friend about six miles distant, he jumped down and ordered the band-box coach man to drive on, and he and his companion took a seat behind the carriage jabbering and smoking all the way, stopping at every village to take a glass of gin. I felt very wroth, but your Papa assured me there was no remedy but patience, we had only 24 miles to go in order to reach Rotterdam, this took up the whole day, the roads being bad. The whole Country is a meadow and has a very singular appearance, what are called the dykes are roads raised above the canals, upon each side of which are planted rows of Willow Trees. I inquired frequently, for the great road supposing we were travelling some bye path, but found the whole Country the same till we reached Rotterdam. The Villages are scattered through the Country, and the meanest Cottage has a neatness which indicates good husbandry, the people appear well clothed, well fed, and well smoked; I do not mean that their complexions are unusually dark, I think them rather fair, but whether riding, or walking, rowing or otherwise employed, a long or a short pipe occupies them all. We reached Rotterdam about eight o clock, and put up for the night, at a tolerable Inn near the market, in which is a Statue, in Bronze of Erasmus who was a native of that place. The Country every where appears fertile. On Tuesday morning we set out for this place, which we reached about twelve o clock. We stopped at an Inn to get Lodgings, but were told that the whole house was taken up for Prince Ferdinand, brother to the Emperor, who was expected hourly; We then proceeded to the next best Inn, called the Marshal Turenne, where we now are. After adjusting our affairs, your Papa went in search of Mr Dumas, whom he soon found, but Alas, how unfortunate, Madam and Mademoiselle were gone to their Country house in Guilderland. I depended much on Miss Dumas, but fear I shall not see her. On Wednesday your Papa made his visits, and I made mine, to Lady Harris. The only minister who has a Lady here is the English, she returned my visit in a few hours, and we were invited to dine with them the next day, which was yesterday, accordingly we went. Sir James appears a friendly, social man, his Lady, who is about twenty five, is handsome, sociable, gay, she has fine eyes, and a delicate complexion. She asked me about Mrs B——g, said Sir James had told her that she was very handsome. She has three fine children here, and one in England, she was married at seventeen. On Saturday we are to sup with the French Ambassador, and dine with him on Sunday. Your Papa dines with the Prussian minister on Saturday, and on Monday we propose going to Leyden where we shall spend a day or two, and proceed to Amsterdam, to pass the remainder of the week, the beginning of the week after we shall set our faces homeward. The Hague is quite desolate, the Court being all absent with the Prince. I forgot to mention to you the honour we received at Helvoet, viz, the ringing of the bells, and a military guard to wait upon us. We went one day to Delft to see the church, in which is a monument, and marble Statue of William the 1st. Prince of Orange, which is executed in a masterly style. On one hand is justice, on the other liberty, religion, and prudence, behind him stands Fame with her trumpet reaching forward, and balancing herself upon one toe. The figure is very expressive and cost as I was informed twelve thousand Ducat’s. At the foot of William lies the marble statue of the dog who died for grief at the tomb of his master. Here is also a fine monument and Statue of Grotius, but I shall leave nothing to tell you when I return if I spin out my letter much longer, you see by its rough dress that I have neither pens or patience to Copy. We are going to the play and the necessary article of tea, obliges me to close. I hope to hear from you soon, direct under cover to Mr Dumas, as I know not where we shall be, it will be sufficient if you read this to the Col. I feel too proud to let him see it. I want to get back, yet have some curiosity to see all that this Country offers first. Your Papa says he ought to write to Billy as well as I to Nabby. Adieu Papa calls to tea again, and you know, that I must hasten. Love to you all and a Kiss for Billy. Yours
     
      A. A.
     
    